Citation Nr: 0637274	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for bilateral sensorineural 
hearing loss and evaluated it as noncompensable.

In a statement received July 2005, the veteran appears to 
raise the issues of entitlement to service connection for 
bilateral tinnitus, an ankle disability, a right hip 
disability, and a back disability.  In May 2004, he appears 
to claim that he has a possible acoustic neuroma, cyst, or 
tumor on his brainstem, vision problems in both eyes, and 
headaches.  The RO has not taken action on these potential 
claims and they are referred to that office for appropriate 
action.  


FINDINGS OF FACT

The veteran's right ear has sensorineural hearing loss with a 
pure tone threshold average of 43 and a speech recognition 
score of 94; and the left ear has a pure tone threshold 
average of 35 and a speech recognition score of 94. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, Tables 
VI, VIA, and VII (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral hearing loss warrants 
a compensable evaluation.  He contends that he has difficulty 
hearing telephone conversations, his watch alarm, and the 
television.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The assignment of disability 
ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI and VII are provided 
later in this decision for the veteran's convenience.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The veteran's hearing has been tested several times during 
the course of this appeal. The first VA examination was 
conducted in February 2002.  Hearing loss in both ears was 
noted.  The puretone threshold average for the right ear was 
38. The puretone threshold average for the left ear was 35.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
veteran was examined one year later by VA and the findings 
were identical.  

The question for this appeal is whether these findings 
warrant a 10 percent evaluation for bilateral hearing loss.   
These findings do not warrant an increase because the 
mechanical application of the above results compels a numeric 
designation of I in the right ear and I in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires 
the assignment of a noncompensable evaluation under Table 
VII.  

Pursuant to the Board's remand of July 2005, the veteran was 
given another VA audiometric examination.  The puretone 
threshold average for the right ear was 43. The puretone 
threshold average for the left ear was 35.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 94 percent in the left ear.  Although these 
results show an increase in hearing loss, they do not compel 
a compensable evaluation with mechanical application to the 
Rating Schedule.  When the results of the November 2005 VA 
audiometric examination are applied to the tables, the 
resulting numeric designation for each ear is I.  As noted 
above, these results do not merit a 10 percent evaluation 
when applied under Table VII.  

The veteran also submitted evidence of an audiogram conducted 
by a private specialist in December 2003.  It is unclear 
whether these results include a controlled speech 
discrimination test (Maryland CNC) as required by VA 
regulation.  The examination report does not indicate the 
testing method used.  However, assuming that the test results 
meet the requirements of VA, they show that the puretone 
threshold average for the right ear was 45. The puretone 
threshold average for the left ear was 43.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 90 percent in the left ear.  These results do 
not very greatly from those found by VA examiners, but still 
do not merit an increased rating as the mechanical 
application of the above results compels a numeric 
designation of I in the right ear and II in the left ear 
under Table VI.  These designations require the assignment of 
a noncompensable evaluation under Table VII.  

The veteran has sent in several statements from his spouse 
support his contentions that he can not hear well and that it 
causes many problems for them.  The veteran's statements show 
that he honestly believes that he is entitled to compensation 
for his hearing loss.  There is no doubt that these are 
sincere and truthful statements, however, they can not be 
used as competent medical evidence to show that an increased 
rating is warranted under VA law.  As noted above, ratings 
for hearing loss are determined by the mechanical application 
of test results to the tables provided in this document.  The 
evidence does not demonstrate that the veteran and his spouse 
have medical expertise in this arena.  The results of 
specific testing conducted by skilled individuals is more 
probative that the lay opinions of record.  The objective 
clinical findings fall directly within the criteria for a 
noncompensable evaluation.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for higher disability ratings for his 
bilateral hearing loss.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular ratings.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, there can be no question 
as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating and the appeal 
is denied.  See 38 C.F.R. § 4.7 (2006).  The evidence in this 
case is not in relative equipoise, and the claim for a higher 
rating is denied.

Notice and Assistance
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits under 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 
and 3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
During the course of this appeal, the veteran received proper 
VCAA notice regarding his claim for service connection prior 
to the denial of service connection in a rating decision of 
February 2002.  He filed a notice of disagreement and his 
claim was eventually allowed by the RO in March 2003.  The 
veteran continued to pursue his claim for a compensable 
evaluation and was provided appropriate notice regarding 
increased rating claims in a letters of December 2003 and 
December 2005.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error. While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). After the notice was provided, a 
Supplemental Statements of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran. These 
actions essentially cured the error in the timing of the 
notice.

While the veteran was not provided a notice letter pertaining 
to effective dates of awards (See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006)), he was not prejudiced by 
this lack of notice.  The current Board decision does not 
grant an increased rating or address effective date 
questions. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has been examined, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


